BILLINGS, Chief Judge.
Defendant Robert E. Harris was jury tried and convicted of driving while intoxicated in violation of § 564.440, RSMo 1969, and assessed a fine of $400.
There is no merit in defendant’s single point that Judge Eugene E. Northern did not have jurisdiction to try the case. Defendant had earlier disqualified Judge Emory W. Allison and Judge James Ruddy had been assigned by the supreme court to try the case. Thereafter, the supreme court terminated Judge Ruddy’s transfer and designated Judge Northern to hear the case.
The record shows compliance with Rules 30.13 and 30.14, V.A.M.R. Judge Northern had jurisdiction and the judgment is affirmed.
All concur.